Citation Nr: 0511160	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to assignment of an evaluation in excess of 
10 percent for chondromalacia of the left knee.

2.  Entitlement to assignment of an evaluation in excess of 
10 percent for left knee instability associated with 
chondromalacia, left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1995 to July 
2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2004, the Board remanded this case for further 
development.  

A January 2004 Board decision granted the veteran a 10 
percent rating for her service-connected residuals of a 
ganglion cyst, right wrist.  That issue is no longer on 
appeal.  

During the course of this appeal, a December 2002 rating 
decision increased the veteran's rating for her service-
connected left knee chondromalacia to 10 percent, effective 
July 30, 2001 (the day following the veteran's discharge from 
service).  A December 2004 rating decision assigned a 
separate 10 percent rating for left knee instability, 
effective from September 26, 2002.  Because the left knee 
instability rating derives from the veteran's appeal from the 
original assignment of a rating for left knee chondromalacia, 
the Board considers the left knee instability issue to be in 
appellate status as well.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain 
resulting which does not limit flexion to less than 118 
degrees and which does not limit extension.  

2.  From September 26, 2002, the veteran's has suffered from 
slight instability of the left knee. 




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2004).

2.  The criteria for assignment of a separate rating for 
instability of the left knee prior to September 26, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 
5003, 5260, 5261 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for instability of the left knee from September 26, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257. 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in 
September 2002 VCAA letter, the veteran was advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the September 2002 VCAA letter, as 
well as a February 2004 VCAA letter, implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communications 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in September 2002 which 
was after the February 2002 rating decision on appeal.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement was harmless error for the reasons 
specified below.

In the statement of the case and September 2002 VCAA letter, 
the RO informed the appellant of the applicable laws and 
regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate her 
claim, including VA treatment records.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period.  Neither the appellant nor her representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected left knee warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected left knee chondromalacia has 
been rated by the RO under the provisions of Diagnostic Code 
5099-5014.  Diagnostic Code 5014 applies to osteomalacia.  
Osteomalacia is rated based on limitation of motion of the 
joint affected as arthritis, degenerative.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5014.  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating and extension limited 
to 45 degrees warrant a 50 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Service medical records showed that the veteran was treated 
for her left knee and underwent an arthroscopy of the left 
knee with debridement of plica and chondroplasty of the left 
patella.  

VA medical records from October 2001 to October 2002 showed 
that the veteran complained of left knee pain.  She 
complained of sensation that sometimes the knee was going to 
cave in and it locked.  She had full range of motion, pain 
and swelling with palpation at lateral ligament insertion 
point.  

During an October 2001 VA examination the veteran complained 
of some aching and stiffness of her left knee.  She denied 
any swelling, locking or instability of the knee.  She stated 
that she experienced flare-ups of knee discomfort 
approximately once to twice per month and they lasted a 
couple of days in duration.  The veteran denied any change in 
her ability to move the knee during the flare-ups.  She 
stated that the only limitation for her left knee minimized 
her ability to run.  Objective findings of extremities 
revealed that the veteran in her left knee had flexion from 0 
to 140 degrees, full extension of 0 degrees, her knee was 
stable on all directions with a negative drawer's, Lachman's, 
varus, valgus and McMurray's test.  Her quadriceps strength 
was 5/5, her hamstring strength was 5/5.  Apparently the 
veteran did not demonstrate any pain response.  A subsequent 
x-ray showed no evidence of fracture nor any other bony nor 
articular abnormality.  The impression was normal left knee.  

During a September 2002 VA examination the veteran complained 
of pain in her knee.  She said she experienced pain daily 
along with locking and stiffness and instability of her left 
knee.  She said she had chronic edema in her left knee and at 
times her left knee was hot.  The veteran denied having 
erythema and effusion.  She complained of locking and 
experienced increased fatigue and decreased endurance.  The 
veteran said she had flare-ups frequently regarding her joint 
disease.  The flares-up occurred 1 to 2 times a week and the 
pain in her left knee escalated to a level of 8 out of a 
level of 10 and lasted 3 to 4 days.  Physical examination 
showed that pain scale was 2 on a scale of 10.  The veteran 
had a 4.5 cm long scar on her left knee.  She had one scar 
just above the patella, 2 scars were medial to the patella, 
and one scar was just below the patella.  McMurray and 
Lachman tests were negative.  Passive flexion of the left 
knee was to 115 degrees, pain scale was 0 out of a scale of 
10.  Active flexion was to 130 degrees, pain scale 3 out of a 
scale of 10.  Extension of the left knee passive was to 0 
degrees, pain scale of 0 out of a scale of 10.  Active 
extension of left knee was to 0 degrees, pain scale 0 out of 
a scale of 10.  The diagnosis was chondromalacia, left knee.  
The examiner commented that the veteran exhibited 
symptomatology of flare-ups, pain, instability, weakened 
movements, excessive fatigability, and decreased endurance.  

In February 2004, the veteran was afforded another VA 
examination.  The claims folder was reviewed in conjunction 
with the examination.  In reporting the veteran's medical 
history as apparently presented by the veteran, the examiner 
stated that pain was lateral to the left patella, and lateral 
also to the patellar ligament.  There was no radiation of 
pain, either proximally or distally.  The veteran 
occasionally had sharp pains up under the distal portion of 
the patella.  Physical examination revealed that range of 
motion of the left knee was from 5 degrees hyperextension to 
138 degrees of flexion.  There was no effusion in the joint 
at that time.  The medial and lateral collateral ligaments 
were intact clinically to examination.  The anterior and 
posterior cruciate ligaments were intact to clinical 
examination.  The Lachman test and McMurray test were 
negative.  The veteran had exquisite tenderness on the 
lateral aspect of the left patella.  She was somewhat tender 
over the joint line laterally, but not severely so.  She was 
also moderately tender over the proximal anterior tibia as 
well.  X-rays revealed that joint spaces of the left knee 
were completely normal. The radiologist reported that the 
knee was normal.  The examiner agreed, however the examiner 
stated that with tiny flecks that may be metal in a patient 
who had an arthroscopy done with motorized equipment, there 
was a possibility that this might not be an artifact of the 
x-ray process.  The diagnosis was chondromalacia patella of 
the left knee.  The examiner was unable to totally rule out 
there being an abnormal density in the lateral view of the 
left knee and ordered a repeat x-ray.  The examiner opined 
that there was no loss of range of motion of the left knee.  
The examiner stated that there was instability of the left 
patellofemoral joint, and that the DeLuca criteria should be 
considered.  The examiner stated that the instability and 
occasional flare-ups of pain and inability to fully use the 
left knee joint would be equal to loss of flexion of the left 
knee of 20 degrees, and loss of 5 degrees hyperextension.  
The subsequent x-rays showed that the questionable densities 
were not in the knee but must have been artifacts of the x-
ray process.  

VA treatment records from March 2004 to July 2004 showed that 
the veteran was treated for left knee pain and locking.  
There was no effusion and subluxation, extension of range of 
motion was full.  The veteran denied swelling.  

The evidence has shown that the veteran's range of motion of 
the left knee is not compensable under Diagnostic Codes 5260 
or 5261 as the veteran does not have extension limited to 10 
degrees and flexion limited to 45 degrees.  Nevertheless, as 
dictated by Diagnostic Code 5003, in the absence of 
limitation of motion extensive enough to warrant a 
compensable rating under Diagnostic Codes 5260 or 5261, 
degenerative changes confirmed by x-ray warrant a 10 percent 
rating when there is limitation of motion objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The veteran already 
is receiving a 10 percent rating by analogy under Diagnostic 
Code 5014 which is rated under Diagnostic Code 5003, however 
the clear preponderance of the evidence is against a finding 
that the disability, even when additional functional loss due 
to pain, incoordination, weakness and fatigue is considered, 
limits flexion to 45 degrees or less, or limits extension to 
10 degrees or more.  The veteran's September 2002 VA 
examination showed that with pain she had flexion to 130 
degrees and her February 2004 VA examination revealed that 
pain caused her flexion essentially to be 118 degrees.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that she did not meet the criteria 
to be rated under Diagnostic Code 5260 or 5261.  VAOPGCPREC 
9-2004 held that separate rating could be assigned when the 
criteria under Codes 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of these Codes.  What the RO has done is assign a 10 percent 
rating under Code 5003 in recognition of the fact that there 
is some limitation of motion with pain even though 
noncompensable under Codes 5260 and 5261.  The Board does not 
interpret the General Counsel opinion as providing for 
separate ratings for noncompensable limitation of flexion and 
limitation of extension due to pain and believes that the 10 
percent rating for limitation of motion with pain (although 
noncompensable under Codes 5260 and 5261) under Code 5003 is 
all that is permitted under that regulatory provision.  

With regard to the separately rated instability of the left 
knee, the RO has assigned a 10 percent rating, effective 
September 26, 2002.  

On VA examination in October 2001, the veteran complained of 
left knee pain and stiffness, but denied locking or 
instability of the left knee.  Examination showed the knee to 
be stable in all directions with a negative drawer's, 
Lachman's, varus, valgus, and McMurray's tests.  

From a review of the record, it appears that the VA 
examination conducted on September 26, 2002, was the first 
date that instability of the left knee was documented.  At 
the time of that examination, the examiner reported that she 
was slightly unsteady in attempting to squat.  McMurray and 
Lachman tests were negative, but the examiner commented that 
the veteran exhibited symptomatology of instability.  

At the time of the February 2004 VA examination, the examiner 
reported instability of the left patellofemoral joint.  
Clinical examination showed the anterior and posterior 
cruciate ligaments to be intact.  The McMurray and Lachman 
tests were negative.  

A VA orthopedic consultation in March 2004 noted no locking 
or giving out and no subluxation.  

Based on the above, the Board must conclude that any lateral 
instability is no more than slight in degree.  The September 
2002 and February 2004 VA examiners did comment that the 
veteran had instability, but the Board notes that various 
clinical tests were in fact negative.  Based on these 
clinical findings, the Board finds that the preponderance of 
the evidence is against a finding that any instability is 
greater than slight in degree.  Further, the Board finds that 
the September 26, 2002, effective date for the separate 
rating for instability is warranted.  A review of medical 
records prior to the September 26, 2002, VA examination does 
not show any evidence of recurrent subluxation or lateral 
instability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


